ORDER The Disciplinary Review Board having filed with the Court its decision in DRB 16-164, concluding that PADRAIC BRIAN DEIGHAN of HADDONFIELD, who was admitted to the bar of this State in 1986, should be censured for violating RPC 5.4 (sharing legal fees with a nonlawyer), RPC 5.5(a)(l)(unauthorized practice of law), and RPC 8.4(e)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing; It is ORDERED that PADRAIC BRIAN DEIGHAN is hereby censured; and it is further ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.